EXHIBIT 10.9
Triad Automobile Receivables Warehouse Trust
5201 Rufe Snow Drive
North Richland Hills, Texas 76180
May 30, 2008
Via Facsimile
Barclays Bank PLC, as Agent
200 Park Avenue
New York, New York 10166
Attn: David Lister
Fax: (212) 412-6846
Ladies and Gentlemen:
Reference is made to the Warehouse Lending Agreement (the “Warehouse Lending
Agreement”) dated as of January 10, 2008 among Triad Automobile Receivables
Warehouse Trust as Borrower, Triad Financial Warehouse Special Purpose LLC as
Seller, Triad Financial Corporation as Originator and Servicer, The Bank of New
York as Collection Account Bank, Sheffield Receivables Corporation as Class A
Lender, Barclays Bank PLC as Class B Lender and Barclays Bank PLC as Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
specified therefor in the Warehouse Lending Agreement.
In addition, reference is also made to the following agreements executed in
connection with the Warehouse Lending Agreement: (i) the Security Agreement,
(ii) the Warehouse Affiliate Guaranty, (iii) the Servicing Agreement, (iv) the
Lenders’ Intercreditor Agreement, (v) the Intercreditor Agreement, insofar as it
relates to the facility evidenced by the Warehouse Lending Agreement, (vi) the
Sale and Contribution Agreement, insofar as it relates to the facility evidenced
by the Warehouse Lending Agreement, (vii) the Receivables Purchase Agreement,
insofar as it relates to the facility evidenced by the Warehouse Lending
Agreement, and (viii) the Fee Letter (items (i) through (viii) above being
hereinafter collectively referred to as the “Other Terminated Agreements”).
Effective as of the date first written above, upon the execution and delivery of
this letter agreement by each of the parties hereto, the undersigned agree that
the Commitment of the Class A Lender to make Class A Loans and of the Class B
Lender to make Class B Loans is hereby irrevocably terminated with the result
that, notwithstanding anything to the contrary in the Warehouse Lending
Agreement, the Termination Date shall be deemed to occur effective as of such
date, and the Warehouse Lending Agreement itself shall terminate effective as of
such date; provided, that the provisions of Sections 3.07, 3.16, 10.04, 11.04,
11.16 (subject to the limitation to two years set forth therein), 11.20 and
11.21 of the Warehouse Lending Agreement shall

 



--------------------------------------------------------------------------------



 



Barclays Bank PLC, as Agent
May 30, 2008
Page 2 of 6
survive such termination of the Warehouse Lending Agreement. Effective upon the
termination of the Warehouse Lending Agreement, the parties hereto further agree
that solely to the extent that the Other Terminated Agreements relate to the
facility evidenced by the Warehouse Lending Agreement, the Other Terminated
Agreements shall terminate and shall be of no further force and effect, except
to the extent that any provision thereof, by its terms, survives such
termination. Promptly following the receipt by the Agent of duly executed and
delivered counterpart signature pages from each of the parties to this letter
agreement, the Agent, in its capacity as the Secured Party under and as defined
in the Security Agreement, and in accordance with Section 12(a) of the Security
Agreement, shall promptly deliver to the Borrower (at the sole cost and expense
of the Borrower) any Collateral held by the Agent under the Security Agreement
and execute and deliver to the Borrower (at the sole cost and expense of the
Borrower) such documents as the Borrower shall reasonably request to evidence or
effect the termination of the security interest granted to the Agent under the
Security Agreement, including, without limitation, the second priority lien
granted to the Agent in the Other Warehouse Financing Facility Collateral. Upon
receipt by the Borrower of written notice from the Agent (which may be in the
form of electronic mail) that the Agent has received delivery of duly executed
counterpart signature pages from each of the parties to this letter agreement,
the Borrower is hereby authorized by the Agent to terminate or cause the
termination of the Uniform Commercial Code financing statements pertaining to
the liens and security interest created by the Security Agreement.
This letter agreement is entered into in accordance with Section 11.02 of the
Warehouse Lending Agreement. This letter agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall constitute one and the same agreement, and shall
be effective when all counterpart signature pages so executed shall have been
delivered to the Agent. Delivery of an executed counterpart of a signature page
to this letter agreement by facsimile shall be effective as delivery of a
manually executed counterpart of this letter agreement. This letter agreement
shall be governed by and construed in accordance with the laws of the State of
New York.


 



--------------------------------------------------------------------------------



 



Barclays Bank PLC, as Agent
May 30, 2008
Page 3 of 6
     IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to
be executed by their duly authorized representatives on the date first written
above.

            TRIAD AUTOMOBILE RECEIVABLES
WAREHOUSE TRUST,
Borrower

By: WILMINGTON TRUST COMPANY,
not in its individual capacity
but solely as Owner Trustee
      By:   /s/ Rachel L. Simpson         Name:   Rachel L. Simpson       
Title:   Senior Financial Services Officer   

 



--------------------------------------------------------------------------------



 



         

Barclays Bank PLC, as Agent
May 30, 2008
Page 4 of 6

            TRIAD FINANCIAL WAREHOUSE
SPECIAL PURPOSE LLC,
Seller
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Senior Vice President & Chief
Financial Officer        TRIAD FINANCIAL CORPORATION,
Originator
      By:   /s/ Daniel D. Leonard         Name:   Daniel D. Leonard       
Title:   President & Chief Executive
Officer        TRIAD FINANCIAL CORPORATION,
Servicer
      By:   /s/ Daniel D. Leonard         Name:   Daniel D. Leonard       
Title:   President & Chief Executive
Officer   

 



--------------------------------------------------------------------------------



 



         

Barclays Bank PLC, as Agent
May 30, 2008
Page 5 of 6

            THE BANK OF NEW YORK,
Collection Account Bank
      By:   /s/ Byron M. Tinnin         Name:   Byron M. Tinnin        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



Barclays Bank PLC, as Agent
May 30, 2008
Page 6 of 6

            SHEFFIELD RECEIVABLES CORPORATION,
Class A Lender

By:  BARCLAYS BANK PLC, as attorney-in-fact
      By:   /s/ David Lister         Name:   David Lister        Title:  
Director        BARCLAYS BANK PLC,
Class B Lender
      By:   /s/ Pierre Duleyrie         Name:   Pierre Duleyrie        Title:  
Director        BARCLAYS BANK PLC,
the Agent
      By:   /s/ Pierre Duleyrie         Name:   Pierre Duleyrie        Title:  
Director     

 